

113 S1932 IS: Better Care, Lower Cost Act
U.S. Senate
2014-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1932IN THE SENATE OF THE UNITED STATESJanuary 15, 2014Mr. Wyden (for himself and Mr. Isakson) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to establish a Medicare Better Care Program to provide integrated care for Medicare beneficiaries with chronic conditions, and for other purposes.1.Short
			 title; table of contents(a)Short titleThis Act may be cited as
			 the Better Care, Lower Cost
			 Act.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings.Sec. 3. Medicare Better Care Program.Sec. 4. Chronic special needs plans.Sec. 5. Improvements to welcome to Medicare visit and annual wellness visits.Sec. 6. Chronic care innovation centers.Sec. 7. Curricula requirements for direct and indirect graduate medical education payments.2.FindingsCongress makes the following
			 findings:(1)The field of
			 medicine is ever-evolving and we need a highly skilled, team-oriented workforce
			 that can meet the health care needs of today as well as the health care
			 challenges of tomorrow.(2)The Medicare
			 program should recognize the growing uses and benefits of health technology in
			 delivering quality and cost-efficient care by encouraging the use of
			 telemedicine and remote patient monitoring.3.Medicare Better
			 Care Program(a)In generalTitle XVIII of
			 the Social Security Act (42 U.S.C. 1395 et seq.) is amended by adding at the
			 end the following new section:1899B.Medicare Better Care Program(a)Establishment(1)In
				generalNot later than January 1, 2017, the Secretary shall
				establish an integrated chronic care delivery program (in this section referred to as the program) that promotes
				accountability and better care management for chronically ill patient
				populations and coordinates items and services under parts A, B, and D, while
				encouraging investment in infrastructure and redesigned care processes that
				result in high quality and efficient service delivery for the most vulnerable
				and costly populations. The program shall—(A)focus on
				long-term cost containment and better overall health of the Medicare population
				by implementing through qualified BCPs (as
				described in paragraph (2)(A)) strategies that prevent, delay,
				or minimize the progression of illness or disability associated with chronic
				conditions; and(B)include the
				program elements described in paragraph (2).(2)Program
				elementsThe following program elements are described in this
				paragraph:(A)A health plan or
				group of providers of services and suppliers, or a health plan working with
				such a group, that the Secretary certifies in accordance with subsection (e) as
				meeting criteria developed by the Secretary to recognize the challenges of
				managing a chronically ill population, including patient satisfaction and
				engagement, quality measurement developed specifically for a chronically ill
				population, and effective use of resources and providers, may manage and
				coordinate care for BCP eligible individuals through an integrated care
				network, or Better Care Program (referred to in this section as a
				qualified BCP). A group of providers of services and suppliers described in the preceding sentence may also be participating in another alternative payment model (as defined in subsection (k)).(B)Payments to a qualified BCP
				shall be made in accordance with
				subsection (g).(C)Implementation of
				the program shall focus on physical, behavioral, and psychosocial needs of BCP
				eligible individuals.(D)Quality and cost
				containment are considered interdependent goals of the program.(E)The calculation
				of long-term cost savings is dependent on qualified BCPs delivering the full
				continuum of covered primary, post-acute care, and social services using capitated financing.(3)Targeted participation(A)In
				generalIn certifying qualified BCPs throughout the country, the
				Secretary shall give priority to areas—(i)that do not have
				a concentration of  accountable care organizations under section 1899; and(ii)with a high
				burden of chronic conditions.(B)Initial
				requirementIn the first 5 years of the program, at least 50
				percent of all new qualified BCPs certified nationwide by the Secretary shall be from counties or regions, as determined by the Secretary, where the prevalence of the most costly chronic conditions is at or greater than 125 percent of the national average.(C)Restricting the number of participating BCPs(i)In generalThe Secretary shall take into account geography, urban and rural designations, and the  population case mix that will be served, when selecting BCPs for participation.(ii)Limitation during the first four program yearsDuring the first four years of the program, the total number of qualified BCPs certified by the Secretary shall not exceed 250.(iii)No limitation during fifth and subsequent program yearsDuring the fifth year and any subsequent year of the program, the Secretary may certify any BCP that meets the requirements to be certified as a qualified BCP.(4)Alignment with approved State plan waiversIn certifying qualified BCPs, the Secretary shall ensure alignment with other approved waivers of State plans under title XIX.(b)Definition of
				BCP eligible individuals(1)DefinitionFor
				purposes of this section, the term BCP eligible individual means
				an individual who—(A)is entitled to benefits under part A and enrolled under parts B and D, including an individual who is enrolled in a Medicare Advantage plan under part C, an eligible organization under section 1876, or a PACE program under section 1894; and(B)is medically complex given the prevalence of chronic disease that actively and persistently affects their health status, and absent appropriate care interventions, causes them to be at enhanced risk for hospitalization, limitations on activities of daily living, or other significant health outcomes.(2)Dual eligible individualsAn individual who is dually
				eligible for Medicare and Medicaid shall not be excluded from enrolling in a
				qualified BCP. Dually eligible beneficiaries enrolled in a qualified BCP will see the full scope of their benefits under this title and title XIX (other than long-term care) managed by the qualified BCP.(c)Notification
				and enrollment(1)NotificationNot
				later than October 1 of each year, the Secretary shall use all available tools,
				including the notice mailed annually under section 1804(a) and State health
				insurance assistance programs, to notify BCP eligible individuals of
				qualified BCPs in their area for the upcoming plan year. Such information shall
				also be easily accessible on the Internet website of the Centers for Medicare
				& Medicaid Services.(2)EnrollmentThe
				Secretary shall establish procedures under which BCP eligible individuals may
				voluntarily enroll in a qualified BCP at the following times:(A)During the annual,
				coordinated election period under section 1851(e)(3)(B).(B)During or following (for a length of time determined by the Secretary)—(i)an initial
				preventive physical examination (as defined in section 1861(ww)); or(ii)any subsequent  visit where a chronic condition is
				identified or a previous condition is identified as having escalated to the level of a chronic
				condition.(d)Patient
				assessment(1)Standardized
				functional and health risk assessment(A)Minimum
				guidelinesNot later than January 1, 2016, the Secretary shall publish minimum guidelines for qualified BCPs to furnish to enrollees a health
				information technology-compatible, standardized, and multidimensional risk
				assessment that—(i)assesses and
				quantifies the medical, psychosocial, and functional status of an enrollee;
				and(ii)includes a
				mechanism to determine the level of patient activation and ability to engage in
				self-care of an enrollee.(B)UpdatingNot less frequently than once every 3 years, the
				Secretary shall, through rulemaking, update such minimum guidelines to
				reflect new clinical standards and practices, as appropriate.(2)Individual
				patient-centered chronic care plan(A)Model
				planNot later than January 1, 2016, the Secretary shall publish
				minimum guidelines for qualified BCPs to develop individual patient-centered
				chronic care plans for enrollees. Such a plan shall—(i)allow health
				professionals to incorporate the medical, psychosocial, and functional
				components identified in the risk assessment described in paragraph (1)(A)(i);(ii)provide a
				framework that can be easily integrated into electronic health records,
				allowing clinicians to make timely, accurate, evidence-based decisions at the
				point of care; and(iii)allow for the provider to describe how services will be provided to the enrollee.(B)Use of
				technology for patient self care(i)In
				generalWhenever appropriate, the individual patient-centered
				chronic care plan of an enrollee shall include the use of technologies that
				enhance communication between patients, providers, and communities of care,
				such as telehealth, remote patient monitoring, Smartphone applications, and
				other such enabling technologies, that promote patient engagement and self care
				while maintaining patient safety.(ii)Coordination
				and development of streamlined pathwayThe Secretary shall work
				with the Office of the National Coordinator for Health Information Technology
				and the Department of Health and Human Services Chief Technology Officer to
				develop a streamlined pathway for the use of mobile applications and
				communications devices that effectively enhance the experience of the patient
				while maintaining patient safety and cost-effectiveness. Such pathway shall not duplicate existing efforts.(e)Qualified BCP
				providers(1)Criteria(A)In
				generalAny health plan, provider of services, or
				group of providers of services and suppliers, who agrees to meet the
				requirements described in paragraph (2) and is specified in
				subparagraph (C) may form a multidisciplinary team of health
				professionals to be certified as a qualified BCP. Those providers may also
				choose to partner with a qualified insurer to
				become a qualified BCP.(B)No preemption
				of state licensure lawsNothing in this section shall preempt
				State licensure laws.(C)Groups of
				providers and suppliers specified(i)In
				generalAs determined appropriate by the Secretary, the following
				health plans, providers of services, or groups of providers of
				services and suppliers, that meet the criteria described in clause (ii) may be
				certified as qualified BCPs under the program:(I)Health
				professionals acting as part of a multidisciplinary team.(II)Networks of
				individual practices of health professionals that may include community health
				centers, Federally qualified health centers, rural health clinics, and
				partnerships or affiliations with hospitals.(III)Health plans
				that meet appropriate network adequacy standards, as determined by the
				Secretary, and that include providers with experience and interest in managing
				a population with chronic conditions.(IV)Independent
				health professionals partnering with an independent risk manager.(V)Such other groups
				of providers of services or suppliers as the Secretary determines
				appropriate.(ii)Criteria
				describedThe following criteria are described in this
				clause:(I)Demonstrated
				capacity to manage the full continuum of care (other than long-term care) for the specialized population of
				BCP eligible individuals.(II)Having a high
				rate of Medicare customer satisfaction, when applicable, or partnering with
				providers of services or suppliers with such a demonstrated high satisfaction
				rate.(2)RequirementsA
				qualified BCP shall meet the following requirements:(A)The qualified BCP
				shall be accountable for the quality, cost, and overall care of enrolled BCP
				eligible individuals and agree to be at financial risk for that enrolled
				population. A qualified BCP shall be established with the objective of serving
				BCP eligible individuals.(B)The qualified BCP
				shall be responsible for the full continuum of care (other than long-term care) for enrollees. This continuum
				shall include medical care, skilled nursing and home health services,
				behavioral health care, and social services. The qualified BCP may
				not actively restrict an enrollee's access to providers based on a
				practitioner’s license or medical specialty based on cost alone.(C)The qualified BCP
				shall primarily consist of a care team tasked with responding to, treating, and
				actively supporting the needs of BCP eligible individuals. The care team shall also
				 develop a care plan for each eligible BCP enrollee and use it as a tool to execute effective care management and transitions.(D)The qualified BCP
				shall include physicians, nurse practitioners, registered nurses, social
				workers, pharmacists, and behavioral health providers who commit to caring for
				BCP eligible individuals.(E)The qualified BCP
				shall enter into an agreement with the Secretary to participate in the program
				under this section for not less than a 3-year period.(F)The qualified BCP
				shall include adequate numbers of primary care and other relevant professionals
				that can effectively care for the number of BCP eligible individuals enrolled
				in the qualified BCP.(G)The qualified BCP
				shall provide the Secretary with such information regarding qualified BCP
				professionals participating in the qualified BCP necessary to support the
				enrollment of BCP eligible individuals in a qualified BCP, including evidence
				relating to high patient satisfaction when available, the implementation of
				quality reporting and other reporting requirements, and evidence to support a
				determination of capitated payments in accordance with subsection (g).(H)The qualified BCP
				shall have in place a structure that includes
				clinical and administrative systems, including health information technology,
				that supports the integration of services and providers across sites of
				care.(I)The qualified BCP
				may  develop a collaborative partnership that supports the mission of the BCP  with
				each of the following:(i)A
				regional or national Chronic Care Innovation Center under section 6 of the
				Better Care, Lower Cost
				Act.(ii)A regional or
				national Center of Innovation (COIN) of the Department of Veterans Affairs
				Health Services Research and Development Service to identify and implement best practices—(I)to increase
				access to, and implementation of, prevention and wellness tools;(II)to integrate
				physical and behavior health care with social services;(III)to promote
				evidence-based medicine and patient engagement;(IV)to coordinate
				care across providers and care settings;(V)to allow more
				patients to be cared for in their homes and communities;(VI)to reduce
				hospital readmissions;(VII)to improve
				health outcomes for patients with chronic conditions; and(VIII)to report on
				quality improvement and cost measures.(iii)A regional or
				national Telehealth Resource Center of the Health Resources and Services
				Administration (HRSA) Office for the Advancement of Telehealth to create an
				interactive, online resource for qualified BCP professionals who may need
				additional training or assistance in managing the needs of a complex patient
				population, including—(I)continuing
				training and education and mentoring for qualified BCP professionals at any
				level of licensure;(II)clinician
				support for complex patients by an expert panel;(III)remote access
				to regional, national, and international experts in the field;(IV)forums for best
				practices to be discussed among qualified BCP professionals;(V)inter-professional
				education supporting optimal communication between members of a chronic care
				team; and(VI)continuing
				training on the use of telehealth, remote patient monitoring, and other such
				enabling technologies.(J)The qualified BCP
				shall demonstrate to the Secretary that it meets person-centeredness criteria
				specified by the Secretary in collaboration with accreditation organizations,
				including the use of patient and caregiver assessments and the use of
				individual patient-centered chronic care plans for each enrollee (as described
				in subsection (d)(2)).(K)The qualified BCP
				may  identify and respond to unique cultural, social, and economic needs of a
				community that impact access to, and quality of, healthcare.(L)The qualified BCP
				shall provide care across settings, including in the home as needed.(M)The qualified BCP
				shall demonstrate financial solvency (as determined by the Secretary).(N)The qualified BCP
				shall demonstrate the ability to partner with providers of social and behavioral health services within the community.(O)The qualified BCP
				shall engage in continuing education on chronic care, on an ongoing basis (as
				determined necessary by the Chronic Care Innovation Center under the
				partnership under subparagraph (J)(i)), in collaboration with the Agency for
				Healthcare Research and Quality, the Health Resources and Services
				Administration, and the Department of Veterans Affairs.(f)Implementing
				value-Based insurance design(1)In
				general(A)ElectionA qualified BCP may elect to provide value-based Medicare coverage in accordance with this subsection.(B)Inclusion of
				original Medicare fee-for-service program benefitsSubject to
				subparagraph (C), enrollees in a qualified BCP that elects to provide value-based Medicare coverage under this subsection shall receive such coverage that includes items and services for which benefits are
				available under parts A and B to individuals entitled to benefits under part A
				and enrolled under part B, with cost-sharing for those items and services as
				described in subparagraph (C).(C)Cost-sharingCost-sharing described in this subparagraph, with respect
				to an enrollee in a qualified BCP that makes such an election, is varied cost-sharing
				approved by the Secretary to incentivize
				the use of high-value, high-quality services that have been clinically proven
				to benefit BCP eligible individuals.(D)Changes in
				coverageThe Secretary, in consultation with experts in the
				field, shall establish a process for qualified BCPs to submit value-based
				Medicare coverage changes that encourage and incentivize the use of evidence-based practices
				that will drive better outcomes while ensuring patient protections and access
				are maintained.(E)No requirement for coverage of long-term care servicesIn no case shall a qualified BCP be required to provide to enrollees coverage for long-term care services.(2)Qualified BCP
				participation(A)Continued
				accessSubject to subparagraph (B), enrollees in a qualified BCP
				shall continue to have access to all providers of services and suppliers under
				this title.(B)No application
				of varied cost-sharing for nonparticipating providers of services and
				suppliers(i)In
				generalThe varied cost-sharing under paragraph (1)(B) shall only
				apply to items and services furnished by qualified BCP professionals of a qualified BCP that makes an election under paragraph (1). In the
				case where items and services are furnished by a provider of services or
				supplier who is not such a qualified BCP professional, the cost-sharing applicable
				for those items and services will be the cost-sharing as required under parts A
				and B, or an actuarially equivalent level of cost-sharing as
				determined by the Secretary.(ii)NotificationA BCP eligible individual shall be notified and counseled prior to the time of
				enrollment on potential changes in out-of-pocket costs
				that may occur if care is provided by a provider of services or supplier that
				is not a qualified BCP professional.(3)Limitations on
				out-of-pocket expenses outside a qualified BCP(A)In generalOut-of-pocket
				costs, including individual beneficiary copayments, with respect to items and
				services furnished by a provider of services or supplier who is not a qualified
				BCP professional shall not exceed what would otherwise have been paid with
				respect to the item or service under the original Medicare fee-for-service
				program under parts A and B for the same services or an
				actuarially equivalent level of cost-sharing as determined by the
				Secretary, or, in the case of a dual eligible individual, under the Medicaid program under title XIX.(B)Prohibition on coverage of cost-sharing for certain items and services furnished to an enrollee outside of a qualified BCP under Medigap policiesFor provisions relating to prohibition on coverage of cost-sharing for items and services (other than emergent services, as defined by the Secretary) furnished to an enrollee outside of a qualified BCP under Medigap policies, see section 1882(z).(4)Prescription
				drug coverage(A)Drug plan option(i)In generalA health plan certified as a qualified BCP may provide
				enrollees with a drug plan option specifically designed to reflect the
				medication needs of enrollees.(ii)Application of part D provisions(I)In generalExcept as otherwise provided in this section, the provisions of part D shall apply to a drug plan option offered by a qualified BCP under clause (i) in the same manner as such provisions apply to a prescription drug plan offered by a PDP sponsor under such part.(II)Limitation of enrollmentA qualified BCP offering such a drug plan option may limit enrollment in the drug plan option to enrollees in the qualified BCP.(III)WaiverThe Secretary may waive such provisions of part D as are necessary to carry out this section.(B)Agreement with
				prescription drug plansA qualified BCP managed by a group of
				providers of services may enter into an agreement with a PDP
				sponsor of a prescription drug plan under part D to establish and encourage
				individuals enrolled in the qualified BCP to enroll in a prescription drug plan
				under such part that is better suited to the needs of  chronically ill individuals.(C)LimitationA
				drug plan option offered by a qualified BCP under subparagraph (A)(i) shall not
				have the authority to increase out-of-pocket limits otherwise applicable
				under part D.(g)Payments and
				treatment of savings(1)Payments to
				qualified BCPs on a capitated basis(A)In generalIn the case of a qualified BCP under
				this section, the Secretary shall make prospective monthly payments of a
				capitation amount for each BCP eligible individual enrolled in the qualified
				BCP in the same manner and from the same sources as payments
				are made to a Medicare Advantage organization under section
				1853. Such payments shall be subject to
				adjustment in the manner described in section 1853(a)(2) or section
				1876(a)(1)(E), as the case may be.(B)Capitation
				amountThe capitation amount to be applied under this paragraph
				for a qualified BCP for each enrollee for  a year shall be 1/12 of the benchmark rate under subparagraph (C)(ii) for the year (or the relevant rate under subparagraph (C)(i) for the first year of the program under this section) (referred to in this paragraph as the per member per month payment), as adjusted under clause (iii).(C)Determining the Rate Using Risk Relevant Control Group(i)Relevant Rate(I)Identification of beneficiary groupingUsing claims data, the Secretary shall identify a group of beneficiaries who have similar health risk characteristics, and have sought care in the same county, multi-county, or State level (as determined appropriate by the Secretary to establish a payment area) to the population the qualified BCP is tasked with serving. To the extent feasible for a statistically valid control group, the health risk of such group shall reflect social characteristics, such as income, as well as medical risk.(II)Determination of relevant rateThe per capita spending amounts under this title and, as appropriate, title XIX, of the group of beneficiaries identified under subclause (I) shall determine the relevant rate that will serve as the basis of the benchmark for participating qualified BCPs.(ii)Benchmark RateThe Secretary shall establish the benchmark rate for a qualified BCP service area for each year of the program by updating the relevant rate determined under clause (i) with the projected change in per capita spending for the group of beneficiaries identified under clause (i)(I) for the payment area described in such clause, as determined by the Chief Actuary of the Centers for Medicare & Medicaid Services.(iii)Adjustment for health status(I)Comparison of health statusThe Secretary shall establish a risk score mechanism to compare the health status of an enrollee in a qualified BCP to the average health risk of group of beneficiaries identified under clause (i)(I).(II)Inclusion of number of conditionsThe Secretary shall provide that a risk score under the mechanism under this clause, with respect to an individual, includes an indicator for the number of chronic conditions with which the individual has been diagnosed.(III)Use of 2 years of diagnosis dataThe Secretary shall ensure that such risk score, with respect to an individual reflects not less than 2 years of diagnosis data, to the extent available.(IV)Adjustment for health statusThe per member per month payment to the qualified BCP for each enrollee shall be adjusted depending on how the individual risk profile of the enrollee compares to the average health status of such group of beneficiaries.  If an enrollee has a risk profile that is not as severe as the average health status of such group of beneficiaries, then the per member per month shall be decreased to reflect the healthier status of the enrollee.  If an enrollee has a risk profile that is more severe, then the  per member per month payment to the qualified BCP shall be increased to reflect the more acutely ill status of the enrollee.(D)Shared risk payments for certain qualified BCPs during first 3 years of the program(i)In generalThis subparagraph shall only apply to qualified BCPs offered by a group of providers of services and suppliers during the first 3 years of the program under this section.(ii)Sharing of risk to alleviate outliersThe Secretary shall determine shared risk payments and recoupments under this subparagraph for a  qualified BCP described in clause (i) as follows:(I)Determination of gain or lossThe Secretary shall, for each of the first 3 years of the program under this section, determine the percentage of gain or loss for the qualified BCP in providing benefits to enrollees under this section.(II)Gain or loss greater than 5 percentIf the Secretary determines the qualified BCP has a gain or loss for the year of greater than 5 percent, the qualified BCP shall bear 100 percent of the risk or reward of such loss or gain.(III)Gain or loss of not less than 2 and not greater than 5 percentIf the Secretary determines the qualified BCP has a gain or loss for the year of not less than 2 percent but not greater than 5 percent—(aa)the qualified BCP shall bear 80 percent of the risk or reward, as applicable, of such loss or gain; and(bb)the Secretary shall bear 20 percent of the risk or reward, as applicable, of such loss or gain.(IV)Gain or loss between 0 and 2 percentIf the Secretary determines the qualified BCP has a gain or loss for the year of greater than 0 percent but less than 2 percent—(aa)the qualified BCP shall bear 50 percent of the risk or reward, as applicable, of such loss or gain; and(bb)the Secretary shall bear 50 percent of the risk or reward, as applicable, of such loss or gain.(iii)Provision of informationA qualified BCP shall provide to the Secretary such information as the Secretary determines is necessary to carry out this subparagraph.(E)Bid submissionBeginning with the fourth year of the program, a qualified BCP shall submit a bid for participation in the program for the year that reflects the experience of the qualified BCP—(i)in managing the care of the enrolled population; and(ii)in managing such care given the relevant rate determined under subparagraph (C).(F)Quality Bonus system(i)In generalThe Secretary shall establish a quality bonus system whereby the Secretary distributes bonus payments to qualified BCPs that meet the requirements described in clause (iii) and other standards specified by the Secretary, which may include a focus on quality measurement and improvement, delivering patient-centered care, and practicing in integrated health systems, including training in community-based settings. In developing such standards, the Secretary shall collaborate with relevant stakeholders, including program accrediting bodies, certifying boards, training programs, health care organizations, health care purchasers, and patient and consumer groups.(ii)Determination of quality bonusesQuality bonuses to the BCP shall be based on a comparison of the quality of care provided by the qualified BCP to enrollees to  the quality of care provided to beneficiaries not enrolled in a qualified  BCP or a Medicare Advantage plan under part C in the same region.  For not less than the first 5 years of the program under this section, quality measures for the geographic region shall be based on local standards of care, and not on a national standard. For subsequent years, appropriate national standards shall be considered for inclusion in the comparison of the quality of care under this subparagraph.(iii)RequirementsA 
				qualified BCP is eligible for quality bonuses under this subparagraph if—(I)the qualified BCP
				meets quality performance standards under subsection (h)(3); and(II)the qualified
				BCP meets the requirements under subsection (e)(2).(h)Quality and
				other reporting requirements(1)In
				generalThe Secretary shall develop and
				implement, with assistance and input of relevant experts in the field and the
				National Strategy for Quality Improvement in Health Care, appropriate measures
				for BCP eligible individuals. The Secretary shall determine appropriate measures under this title and title XIX to assess the quality of care furnished by a qualified BCP, as well as
				those measures that are no longer appropriate and shall be removed from use.
				Such measures shall include measures—(A)of clinical
				processes and outcomes;(B)of patient and,
				where practicable, caregiver experience of care, including measurement that
				enhances patient activation and engagement;(C)of utilization
				(such as rates of hospital admissions for ambulatory care sensitive
				conditions);(D)of care
				coordination, management, and transitions; and(E)that
				appropriately align with the National Strategy for Quality Improvement in
				Health Care.The Secretary may use existing measures under this title, title XIX, or any other health care program, as appropriate, under this paragraph.(2)Reporting
				requirementsA qualified BCP shall submit data in a form and
				manner specified by the Secretary which is not overly burdensome to the
				qualified BCP, on measures the Secretary determines necessary for the qualified
				BCP to report in order to evaluate the quality of care furnished by the
				qualified BCP. Such data reporting shall emphasize patient-centered
				measurement and may include the functional status of patients, case
				management and care transitions across health care settings, including hospital
				discharge planning and post-hospital discharge follow-up by qualified BCP
				professionals, as the Secretary determines appropriate.(3)Quality
				performance standardsThe Secretary shall establish quality
				performance standards to assess the quality of care furnished by qualified
				BCPs. The Secretary shall seek to improve the quality of care furnished by
				qualified BCPs over time by specifying higher standards, new measures, or both
				for purposes of assessing such quality of care. The Secretary shall also
				include a process for retiring measures that are no longer adequately
				contributing to improving standards of care at the greatest possible
				value.(4)Other reporting
				requirements and call for alignmentThe Secretary shall, as the Secretary
				determines appropriate, incorporate and align reporting requirements and
				incentive payments related to the physician quality reporting system under
				section 1848, including those related to reporting on quality
				measures under subsection (m) of that section, reporting requirements under
				subsection (o) of that section relating to meaningful use of electronic health
				records, the establishment of a value-based payment modifier under subsection
				(p) of that section, and other similar initiatives under that
				section, and may use alternative criteria than would otherwise
				apply under section 1848 for determining whether to make such payments to
				qualified BCP professionals. The incentive
				payments described in the preceding sentence shall not be taken into
				consideration when calculating any payments otherwise made under subsection
				(g).(i)Beneficiary protectionsThe Secretary shall ensure that, to the extent consistent with this section, a qualified BCP offers beneficiary protections applicable to beneficiaries under this title and, as applicable, title XIX.(j)Payment of medicare cost-Sharing for dual eligible individualsIn the case of a dual eligible individual enrolled in a qualified BCP, the Secretary may provide for the payment of medicare cost-sharing (as defined in section 1905(p)(3)) that would otherwise be available under the State plan under title XIX if the individual was not enrolled in the qualified BCP.(k)DefinitionsIn
				this section:(1)Alternative payment model (APM)The term alternative payment model means any of the following:(A)A model under section 1115A (other than a health care innovation award).(B)An accountable care organization under section 1899.(C)A demonstration under section 1866C.(D)A demonstration required by Federal law.(E)A qualified BCP.(2)HospitalThe
				term hospital means a subsection (d) hospital (as defined in
				section
				1886(d)(1)(B)).(3)Qualified BCP
				professionalThe term qualified BCP professional
				means a certified and licensed professional of medical or behavioral  health
				services that is participating in a qualified BCP..(b)Federal assumption of medicaid costs for full benefit dual eligible individuals enrolled in a qualified BCPTitle XIX of the Social
			 Security Act is amended by inserting after section 1943 the following new
			 section:1944.Federal assumption of medicaid costs for full benefit eligible individuals enrolled in a qualified BCP(a)State contribution(1)In generalThe State shall provide
				for payment to the Secretary for each month in an amount determined under
				paragraph (2)(A) for each applicable dual eligible BCP enrollee for such State.(2)State
				contribution amount(A)In
				generalSubject to subparagraph (C), the amount determined under this paragraph for a State for a month in a
				year is equal to the product described in subparagraph (A) of section
				1935(c)(1) for the State for the month, except that the reference in such subparagraph to the total number of full-benefit dual eligible individuals shall be deemed a reference to the total number of applicable dual eligible BCP enrollees.(B)Form and manner
				of paymentThe provisions of subparagraphs (B) through (D) of
				section 1935(c)(1) shall apply to payment by a State to the Secretary under
				this paragraph in the same manner as such subparagraphs apply to payment under
				section 1935(c)(1)(A).(C)Application of
				different factorsIn applying subparagraph (A), the following shall be
				substituted under paragraphs (2) and (3) of section 1935(c):(i)The base year State Medicaid per capita
				expenditures for covered part D drugs described in subparagraph (A)(i)(I) of
				such paragraph (2) shall be deemed to be the per capita expenditures for
				health care items and services that would apply (including any medicare cost-sharing), with respect to an applicable dual eligible BCP enrollee, if
				such an individual received benefits only under title XVIII (and not the State
				plan under this title).(ii)Any reference to
				expenditures for covered part D drugs or for prescription drug benefits shall
				be deemed a reference to the expenditures for health care items and services described
				in clause (i).(iii)Any reference to
				2003 or 2004 shall be deemed a reference to 2017 or 2018, respectively.(iv)Any reference to a
				full-benefit-dual-eligible individual shall be deemed a reference to an
				applicable dual eligible BCP enrollee.(v)The applicable
				growth factor under section 1935(c)(4) for a year, with respect to a State,
				shall be the average annual percentage change (to that year from the previous
				year) of the expenditures of the State under the State plan under title
				XIX.(vi)The factor
				described in section 1935(c)(5) is deemed to be 90 percent.(3)Applicable dual eligible BCP enrolleeFor purposes of this section, the term applicable dual eligible BCP enrollee means, with respect to a State, an individual described in subparagraph (A)(ii)
				of section 1935(c)(6) (taking into account the application of subparagraph (B)
				of such section) for such State who is enrolled in a qualified BCP under section 1899B. Such term includes, in the case of medical assistance for medicare cost-sharing under a State plan under this title, an individual who is a qualified medicare beneficiary (as defined in section 1905(p)(1)), a qualified disabled and working individual (described in section 1905(s)), an individual described in section 1902(a)(10)(E)(iii), or otherwise entitled to such medicare cost-sharing and who is enrolled in such a qualified BCP.(b)Coordination of benefits(1)Medicare as primary payorIn the case of an applicable dual eligible BCP enrollee, notwithstanding any other provision of this title, medical assistance is not available under this title for health care items or services (or for any cost-sharing respecting such health care items and services), and the rules under this title relating to the provision of medical assistance for such health care items and services shall not apply. The provision of benefits with respect to such health care items and services shall not be considered as the provision of care or services under the plan under this title. No payment may be made under section 1903(a) for health care items and services for which medical assistance is not available pursuant to this paragraph.(2)Coverage of long-term care servicesIn the case of medical assistance under this title with respect to coverage of long-term care services furnished to an applicable dual eligible BCP enrollee, the State may elect to provide such medical assistance in the manner otherwise provided in the case of individuals who are not full-benefit dual eligible individuals or through an arrangement with such qualified BCP. In no case shall a qualified BCP be required to provide to enrollees coverage of long-term care services..(c)State marketing materials for dually eligible individuals(1)State plan requirementSection 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended—(A)in paragraph (80), by striking and at the end;(B)in paragraph (81), by striking the period at the end and inserting ; and; and(C)by inserting after paragraph (81) the following:(82)provide that  any marketing materials distributed by the State that are  directed at dual eligible individuals (as defined in section 1915(h)(2)(B)) include information on qualified BCPs offered under section 1899B..(2)Effective dateThe amendments made by this section shall apply to calendar quarters beginning on or after January 1, 2017, without regard to whether or not final regulations to carry out such amendments have been promulgated by such date.(d)Prohibition on coverage of cost-Sharing for certain items and services furnished to an enrollee outside of a qualified BCP under Medigap policiesSection
		1882 of the Social Security Act (42 U.S.C. 1395ss) is amended by adding at the
		end the following new subsection:(z)Prohibition on coverage of cost-Sharing for certain items and services furnished to an enrollee outside of a qualified BCP and
		  development of new standards for medicare supplemental policies(1)DevelopmentThe Secretary
		  shall request the National Association of Insurance Commissioners to review and
		  revise the standards for benefit packages under subsection (p)(1), taking into
		  account the changes in benefits resulting from the enactment of the
		  Better Care, Lower Cost Act and to otherwise update
		  standards to include the requirements for cost-sharing described in paragraph
		  (2). Such revisions shall be made consistent with the rules applicable under
		  subsection (p)(1)(E) with the reference to the 1991 NAIC Model
		  Regulation deemed a reference to the NAIC Model Regulation as published
		  in the Federal Register on December 4, 1998, and as subsequently updated by the
		  National Association of Insurance Commissioners to reflect previous changes in
		  law and the reference to date of enactment of this subsection
		  deemed a reference to the date of enactment of the Better Care, Lower Cost Act. To the extent practicable, such revision shall provide
		  for the implementation of revised standards for benefit packages as of January
		  1, 2017.(2)Cost-sharing
		  requirementsThe cost-sharing requirements described in this
		  paragraph are that, notwithstanding any other provision of law, no medicare
		  supplemental policy may provide for coverage of cost-sharing with respect to items and services (other than emergent services, as defined by the Secretary) furnished to an individual enrolled in a qualified BCP under section 1899B by a provider of services or supplier that is not a qualified BCP professional (as defined in section 1899B(k)).(3)RenewabilityThe
		  renewability requirement under subsection (q)(1) shall be satisfied with the
		  renewal of the revised package under paragraph (1) that most closely matches
		  the policy in which the individual was enrolled prior to such
		  revision..4.Chronic special
			 needs plansSection 1859 of
			 the Social Security Act (42 U.S.C. 1395w–28) is amended—(1)in subsection
			 (f)(4)—(A)by striking
			 In the case of and inserting Subject to subsection (h),
			 in the case of; and(B)by adding at the
			 end the following flush text:Notwithstanding any other provision
				of this section, on or after January 1, 2014, the Secretary shall
				establish procedures for the transition of those individuals to a Medicare
				Advantage plan qualified BCP in accordance with subsection
				(h).;
				and(2)by adding at the
			 end the following new subsection:(h)Medicare
				Advantage plan qualified BCPs(1)In
				generalA Medicare Advantage plan that is certified as a
				qualified BCP (referred to in this subsection as a Medicare Advantage
				plan qualified BCP)—(A)is deemed to be a specialized MA plan for special needs individuals described in subsection (b)(6)(B)(iii); and(B)may enroll such special needs individuals.(2)Specialized
				benefit packagesA Medicare Advantage plan qualified BCP shall
				have the flexibility to offer specialized benefit packages to enrollees
				described in subsection (b)(6)(B)(iii), consistent with the value-based
				insurance requirements under section 1899B(f).(3)Application of
				BCP requirementsA Medicare Advantage plan qualified BCP shall be
				subject to all requirements applicable to a qualified BCP under section 1899B,
				including enrollment periods under subsection (c) of that section, applicable
				criteria relating to network adequacy, requirements with respect to individual
				patient-centered chronic care plans under subsection (d)(2) of that section,
				applicable criteria with respect to care management processes, and quality
				reporting under subsection (h) of that section.(4)Application of
				part C requirementsThe provisions of this part, including the provisions relating to specialized MA plans for special needs individuals described in subsection (b)(6)(B)(iii), shall apply to a
				Medicare Advantage plan qualified BCP to the extent they are consistent with the
				provisions of section
				1899B..5.Improvements to
			 welcome to Medicare visit and annual wellness visits(a)Welcome to
			 Medicare visitSection 1861(ww)(1) of the Social Security Act (42
			 U.S.C. 1395x(ww)(1)) is amended by adding at the end the following new
			 sentence: In the case of a BCP eligible individual (as
			 defined in section 1899B(b)), such term includes a
			 standardized functional and health risk assessment (as described in section
			 1899B(d)(1)) furnished by a qualified BCP professional (as defined in section 1899B(k))..(b)Annual wellness
			 visitSection 1861(hhh)(1) of the Social Security Act (42 U.S.C.
			 1395x(h)(1)) is amended—(1)in subparagraph
			 (A), by striking and at the end;(2)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and(3)by adding at the
			 end the following new subparagraph:(C)in
				the case of a BCP eligible individual (as defined in section
				1899B(b)), that includes a standardized functional and health
				risk assessment (as described in section 1899B(d)(1)) furnished by a qualified BCP professional (as defined in section 1899B(k))..(c)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after the date that is one year after the date of enactment of this Act.6.Chronic care
			 innovation centers(a)DesignationNot
			 later than October 1, 2016, the Secretary, acting through the Agency for
			 Healthcare Research and Quality, shall designate and provide core funding for not less than three Chronic Care Innovation
			 Centers.  The Secretary shall develop a process for entities seeking to become a Chronic Care Innovation Center, and shall ensure sufficient geographic representation among those entities selected.  The
			 main objectives of such Centers shall include the following:(1)Improving the
			 understanding of how to measure, monitor, and understand quality and efficiency
			 for a patient population with substantial disease burden.(2)Rigorously
			 examining alternative and innovative systems and strategies for efficiently
			 improving quality and outcomes for common, serious, and chronic
			 illnesses.(3)Developing and
			 applying improved methodologies for informing policymakers regarding
			 heterogeneity in the effectiveness and safety of proposed interventions, and
			 assessing barriers to the implementation of high-priority care.(4)Studying
			 organization and management practices that result in higher quality of
			 care.(5)Defining and
			 improving quality of care for patients with the chronic diseases prevalent in
			 primary care settings.(6)Understanding the
			 influence of race, ethnicity, and cultural factors on access, quality, and
			 outcomes (such as clinical, patient-centered, health care utilization, and
			 costs).(7)Evaluating new
			 technology to enhance access to, and quality of care (such as
			 telemedicine).(8)Assessing the use
			 of patient self-management and behavioral interventions as a means of improving
			 outcomes for Medicare beneficiaries with complex chronic conditions.(9)Understanding how
			 management of care is affected when patients have multiple chronic conditions
			 in which evidence or recommended guidelines are lacking, conflict with, or
			 complicate overall care management.(10)Characterizing
			 coordination of care within and across healthcare systems, including the
			 Department of Veterans Affairs, the Medicare program under title XVIII of the
			 Social Security Act (42 U.S.C. 1395 et seq.), the Medicaid program under title
			 XIX of such Act, and private sector programs for veterans with
			 complex chronic conditions.(b)RequirementsIn
			 order to be designated a Chronic Care Innovation Center under this section,
			 each eligible entity must meet the following requirements:(1)Develop and
			 implement a sustained research agenda in the field of chronic care.(2)Collaborate with
			 local schools of public health and universities to carry out its mission.(3)Actively engage
			 in the development of new, best practices for the delivery of care to the
			 chronically ill.(4)Actively engage
			 in the development and routine updating of quality measures for the chronically
			 ill.(5)Have the ability
			 to convene experts practiced in the needs of a chronically ill patient,
			 including pharmacologists, psychiatrists, cardiologists, pulmonologists,
			 rheumatologists, nutritionists and dieticians, social workers, and physical
			 therapists.(6)Partner with the
			 Secretary of Health and Human Services and the Secretary of Veterans Affairs
			 (including the Center for Health Services Research in Primary Care of the
			 Department of Veterans Affairs Health Services Research and Development
			 Service), the medical community, medical schools, and public health departments
			 through the Agency for Healthcare Research and Quality, the Health Resources
			 and Services Administration, and the Association of American Medical Colleges
			 to routinely develop new, forward thinking, and evidence-based curricula that
			 addresses the tremendous need for team-based care and chronic care management.
			 Such curricula shall include palliative medicine, chronic care management,
			 leadership and team-based skills and planning, and leveraging technology as a
			 care tool.(c)Oversight and
			 evaluation(1)In
			 generalThe Agency for Healthcare Research and Quality shall be
			 responsible for oversight and evaluation of all Chronic Care Innovation Centers
			 under this section.(2)ReportsNot
			 less frequently than every 3 years, the Agency for Healthcare Research and
			 Quality shall submit to the Secretary of Health and Human Services and to
			 Congress a report containing the findings of oversight and evaluations
			 conducted under paragraph (1).(d)Contract
			 authorityIn order to carry out this section, the Secretary may
			 contract with existing Centers of Innovation (COINs) of the Department of
			 Veterans Affairs Health Services Research and Development Service that meet the
			 requirements described in subsection (c).(e)AuthorizationThere are authorized to be appropriated such sums as are necessary to carry out this section.7.Curricula requirements for direct and indirect graduate medical education payments(a)Direct graduate medical education paymentsSection
			 1886(h) of the Social Security Act (42 U.S.C. 1395ww(h)) is amended by adding
			 at the end the following new paragraph:(9)New curricula
				requirements(A)DevelopmentThe
				Secretary shall engage with the medical community and medical schools in
				developing curricula that meets the following requirements:(i)The curricula is new, forward thinking, and evidence-based.(ii)The curricula  addresses the need for team-based care and chronic care management.(iii)The curricula
				includes palliative medicine, chronic care management, leadership and
				team-based skills and planning, and leveraging technology as a care
				tool.(B)Rural
				areasThe curricula developed under subparagraph
				(A) shall include appropriate focus on care practices required for  rural and underserved areas.(C)LimitationNotwithstanding
				the preceding provisions of this subsection, for cost reporting periods beginning on or after the date that is 5
				years after the date of enactment of the Better Care, Lower Cost Act, if a hospital  has not begun to implement curricula that meets the requirements described in subparagraph (A), payments otherwise made  to a hospital under this subsection may be reduced by a percentage determined appropriate by the Secretary. For purposes of the preceding sentence, successful development  and implementation of such curricula shall be determined by program accrediting bodies..(b)Indirect graduate medical education paymentsSection 1886(d)(5)(B) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)) is amended—(1)by redesignating clause (x), as added by section 5505(b) of the Patient Protection and Affordable Care Act (Public Law 111–148), as clause (xi) and moving such clause 6 ems to the left; and(2)by adding at the end the following new clause:(xii)Notwithstanding
				the preceding provisions of this subparagraph, effective for discharges occurring on or after the date that is 5
				years after the date of enactment of the Better Care, Lower Cost Act, if a hospital  has not begun to implement curricula that meets the requirements described in subsection (h)(9)(A), as determined in accordance with subsection (h)(9)(C), payments otherwise made  to a hospital under this subparagraph may be reduced by a percentage determined appropriate by the Secretary..